Title: Edward Coles to James Madison, 5 October 1834
From: Coles, Edward
To: Madison, James


                        
                            
                                My dear Sir: 
                            
                            
                                
                                    Enniscorthy
                                
                                Oct: 5. 1834
                            
                        
                         
                        I have recd. your letter of the 3d. instant enclosing me a Check on the Bank of Virginia at Fredericksburg
                            for $2050. in payment of the principal and interest of the sum borrowed of me. Your Bond for which I return you enclosed—on the back of it you will perceive I have enterd the interest which you have from time to time paid on it. You will also
                            perceive that I have endorsed on it the sum of $2043 as being in full of principal and interest, and of course that your
                            check over pays me by seven dollars, which sum I will place to your credit in the Bank, or send
                            you a check for it as may seem best on my reaching Fredericksburg. I hope you have put yourself to no inconvenience to pay
                            me, as I did not stand in need of the money, and could not possibly loan it to one who could be more punctual in paying
                            the interest. Indeed the regularity with which it was paid gave to the loan all the advantages of Bank Stock.
                        We have been detered by the accounts we have received of the prevalence of Cholera in the Western Country,
                            and induced to delay our departure for Illinois so long, that another difficulty has now occured to our going this fall.
                            Having but little time now to write I must refer you & Mrs M. to my sister Stevenson who intends to pay you
                            & her a visit on her way to Richmond. I have only time to say we intend leaving this in two or three days for
                            Philadelphia, where we shall remain during the winter. We shall go in company I hope with my Brother Isaac and his Family
                            as far as Baltimore. I say I hope for he goes in the morning to Charlottsville, under the expectation of procuring an extra
                            coach to take us to Fredericksburg. As he is very anxious to make his visit to Baltimore & to return with his
                            Family before the commencement of cold weather & bad roads, he is in haste & taking an extra public coach it
                            will not be in our power to call to see you & Mrs M. on our way.
                        Mr Stevenson & my Sister arrived here on yesterday from the Springs. He has nearly recovered his
                            health & looks & is daily regaining his strength. He & his Wife intend paying you & Mrs
                            M. a visit on their way to Richd. He cannot yet say when they will be with you—much will depend on the weather—as he
                            does not wish to return to the lower Country until after a frost. He is in fine spirits.
                        As it is now late at night I have only time to tender to you & Mrs M. the united good wishes of your
                            old friend & his "better part"
                        
                        
                            
                                Edward Coles
                            
                        
                    